Case 2:16-cr-20732-RHC-RSW ECF No. 308 filed 09/14/20         PageID.4453     Page 1 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

              Plaintiff,
 v.                                                   Case No. 16-20732

 QUINTIN RAMANAUSKAS,

              Defendant.
                                             /

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR EARLY
                      TERMINATION OF PROBATION

       Defendant Quintin Ramanauskas pleaded guilty to conspiracy to commit bribery

 and wire fraud. In October 2018, the court sentenced Defendant to 36 months of

 probation which included, among other conditions, that he complete 150 hours per year

 of community service. (ECF No. 260, 3107–3109.) His term of supervised release

 concludes in October 2021. Pending before the court is Defendant’s motion for early

 termination of his probation. The Government does not oppose this motion. (ECF No.

 307, PageID.4444.)

       Defendant asserts that he has obtained gainful employment at which he works

 approximately 70 hours a week and that as of February 2020, he completed 159 hours

 of community service. He completed the majority of his community service at a senior

 citizen nursing home in Shelby, Michigan. However, Defendant contends that he has

 not been able to safely continue his community service since the COIVD-19 pandemic

 began in March 2020 because the State of Michigan issued executive orders closing
Case 2:16-cr-20732-RHC-RSW ECF No. 308 filed 09/14/20            PageID.4454     Page 2 of 3




 nursing homes to volunteers. With the exception of his community service hours,

 Defendant has completed all of the terms of his probation.

       Requests for early termination of probation are governed by 18 U.S.C. § 3564(c)

 which provides:

       The court, after considering the factors set forth in section 18 USCS §
       3553(a) to the extent that they are applicable, may, pursuant to the
       provisions of the Federal Rules of Criminal Procedure relating to the
       modification of probation, terminate a term of probation previously ordered
       and discharge the defendant at any time in the case of a misdemeanor or
       an infraction or at any time after the expiration of one year of probation in
       the case of a felony, if it is satisfied that such action is warranted by the
       conduct of the defendant and the interest of justice.

       The court concludes that the circumstances described above support the early

 termination of Defendant’s probation. At the time of his motion, Defendant has served

 over one year of probation. Defendant promptly paid his fine and assessment,

 commenced his community service, and has apparently done well to obtain gainful

 employment. The court recognizes that further completion of his community service has

 been seriously complicated by the present realities of the COVID-19 pandemic. In

 consideration of these circumstances, the sentencing factors under § 3553(a), and the

 Government’s decision not to oppose the motion, the court will grant Defendant’s

 motion and order the early termination of his probation under 18 U.S.C. § 3564(c).

 Accordingly,

       IT IS ORDERED that Defendant’s motion for early termination of probation (ECF

 No. 307) is GRANTED.

                                          s/Robert H. Cleland          /
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE

 Dated: September 14, 2020

                                                2
Case 2:16-cr-20732-RHC-RSW ECF No. 308 filed 09/14/20                                      PageID.4455   Page 3 of 3




 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, September 14, 2020, by electronic and/or ordinary mail.

                                                                        s/Lisa Wagner               /
                                                                        Case Manager and Deputy Clerk
                                                                        (810) 292-6522
 S:\Cleland\Cleland\HEK\Criminal\16-20732.RAMANAUSKAS.EarlyTerminationProbation.HEK.docx




                                                                                   3
